Citation Nr: 1219361	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-13 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

When the Veteran's claim was previously before the Board in October 2010, it was remanded for further development.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for headaches.

The Veteran was afforded a VA examination in July 2009 related to his claim.  In September 2009, the VA examiner provided an addendum to that examination report.  When VA provides a veteran a VA examination, it has a duty to ensure that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Board concludes that, in light of evidence obtained in January 2012, the July 2009 VA examination report and September 2009 addendum are not adequate to serve as a basis for a decision on the Veteran's claim.

The July 2009 VA examination report shows that the examiner did not have the Veteran's records for review at that time.  However, an examination was conducted, and migraines without aura and tension-type headaches were diagnosed.  A September 2009 VA addendum shows that the VA examiner reviewed the Veteran's claims file.  He was asked whether there were any clinical objective indicators for the headache symptoms.  The examiner indicated that there was no evidence that the Veteran sought treatment for headaches during service.  He also stated that the only indicators for the diagnosis that was given in July 2009 were the comments offered by the Veteran.  Therefore, the diagnosis of migraine was based solely on the Veteran's history and was not supported by any evidence in the claims file.

First, the Board finds that there is a complaint of headache contained in the Veteran's service treatment records.  An October 1986 service record shows that the Veteran complained of a chest cold with frontal headaches for two days.  Therefore, the examiner's statement to the contrary is inconsistent with the record.  Furthermore, while the examiner indicated that the diagnosis of migraine headache was based solely on the Veteran's history, evidence has since been added to record showing that the Veteran underwent private neurological evaluation in 2001 and 2002, which included reports of a CAT scan and MRI, and migraine headaches without aura were diagnosed.

Since the VA examination and addendum are based upon an inaccurate or incomplete review of the record that could potentially impact the outcome of the Veteran's claim, the Board finds that a remand is necessary to obtain an adequate examination and opinion.

Furthermore, for the purpose of providing the examiner with the necessary information to make a determination, the Board finds that the Veteran's statements to his treatment providers as to the history of his symptoms are more credible than recent statements, beginning in January 2009, asserting that his headaches have existed continuously since separation.  The Veteran is certainly competent to report as to his symptomatology and its history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the contemporaneous and more probative evidence contradicts the Veteran's recent statements as to the history of his symptoms.  Specifically, when the Veteran was examined for separation from service in April 1991, he denied a history of frequent or severe headaches.  A March 1995 private medical record shows the Veteran complaining of sinus congestion causing bad headaches, but no history was given at that time.  A March 1998 private treatment record shows his headache had been present for two weeks.  A November 1998 private treatment record shows that they had been present for one month, and an August 2001 private record shows that they had been present for several months.  Also in August 2001, the Veteran reported a nine-year history of headaches, which dates the onset of his disorder to August 1992, more than one year after he separated from service.  

The contemporaneous evidence of the Veteran's statement at separation, along with his report to treating physicians when seeking care, is more probative than the Veteran's assertions as to history, which were given nearly eighteen years after separation.  As such, the examiner is instructed that the more credible evidence establishes that the Veteran denied a history of frequent or severe headaches at separation from service and reported a history of symptoms since approximately August 1992.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of any headache disorder present during the period of this claim.  The claims folder and a copy of any pertinent records in Virtual VA must be made available to and reviewed by the examiner.  If the examiner determines that a headache disorder has been present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the headache disorder is etiologically related to complaints of headaches during service.  For purposes of the opinion, the examiner should consider the October 1986 complaint of headaches documented in the service treatment records.  

The examiner should also consider the Veteran's assertions of symptoms.  However, the examiner is informed that the Veteran denied a history of frequent or severe headaches at separation from service in April 1991, and the more probative evidence of record shows a history of headaches only since approximately August 1992.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

